Citation Nr: 0813480	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for immature 
personality with hysterical features and bipolar disorder, 
depressed (now claimed as schizoaffective disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge at a February 2008 hearing and testified regarding her 
symptomatology.  A transcript is of record.

The Board has reviewed the veteran's claims file and observes 
that the claim of service connection for schizoaffective 
disorder has been certified to the Board as whether new and 
material evidence has been received to reopen a claim of 
service connection for immature personality with hysterical 
features and bipolar disorder, depressed.  Notably, the prior 
claim was denied in an April 1987 rating decision.  See 
U.S.C.A. §§ 5108, 7014.  Nevertheless, while the prior final 
denial concerned immature personality with hysterical 
features and bipolar disorder, depressed, the current claim 
on appeal concerns schizoaffective disorder.  As indicated in 
38 C.F.R. § 4.130, Diagnostic Codes 9211 and 9432 (previously 
Diagnostic Code 9206), these two disabilities are listed 
separately and are different for purposes of VA adjudication.  
In Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a claim for one diagnosed disease 
or injury cannot be readjudicated by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).

In view of Boggs, it is the preliminary determination of the 
Board that the claim of service connection for 
schizoaffective disorder was not previously adjudicated in a 
prior final denial, as that denial addressed a different 
disability, and should be addressed on a de novo basis.  The 
claim will thus be adjudicated on its merits, rather than as 
an application to reopen.  Hence, the issue now before the 
Board is entitlement to service connection for 
schizoaffective disorder.

As the Board has determined that the claim of service 
connection for schizoaffective disorder is to be adjudicated 
on a de novo basis, the next question for the Board is 
whether VCAA notification was adequate, or whether corrective 
action is needed.  See 38 C.F.R. § 19.9. 

In this regard, the Board notes that the May 2004 VCAA letter 
described the issue on appeal as one concerning the need for 
evidence establishing immature personality with hysterical 
features and bipolar disorder, depressed, and that this 
description concerned a claimed disability which, as noted 
above in reference to Boggs, is different from that currently 
on appeal.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
For that reason, the May 2004 VCAA letter in and of itself is 
not adequate, and the Board must proceed with an analysis of 
whether this error prejudiced the veteran.  See Sanders v. 
Nicholson, 487 F.3d at 889. 

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  
 
In this regard, the Board finds that the lay evidence of 
record reflects that the veteran was fully aware of the 
requirements for substantiating a claim of service 
connection.  In February 2008, the veteran presented 
testimony at a Board hearing concerning service connection 
for schizoaffective disorder.  She submitted a letter in 
support of her claim for schizoaffective disorder from her VA 
treating physician in January 2008.  The veteran further 
submitted evidence in the form of a February 2008 letter from 
VA Veterans Industries regarding her ability to secure 
employment.

Moreover, the Board observes that the veteran was notified of 
the applicable provisions of 38 C.F.R. § 3.303 in the 
February 2005 Statement of the Case and that this issuance 
was followed up by a Supplemental Statement of the Case in 
May 2005, representing VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  

For all of these reasons, the Board finds that any notice 
errors with regard to de novo service connection are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d at 889. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.  The veteran 
seeks service connection for schizoaffective disorder. The 
evidence of record reflects several conflicting diagnoses for 
her condition.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran's enlistment examination showed indicated normal 
psychiatric functioning.  On March 2, 1980, the veteran 
attempted suicide with an overdose of cough expectorant.  She 
was diagnosed by the examiner with culture shock 
depression/anxiety.  In a document dated March 3, the veteran 
complained of auditory hallucinations which had been 
agitated.  She was diagnosed with acute anxiety reaction.  
She was subsequently discharged from service.

In September 1980, the veteran was seen for a VA disability 
evaluation.  The veteran was diagnosed with an immature 
personality with some hysterical features.  The examiner 
opined that he was not quite sure that the stress of Naval 
life for five weeks could cause such lasting psychiatric 
manifestations as the veteran seemed to indicate in her 
history.  The examiner thought that the veteran had a severe 
character disorder for a long time and that she had 
difficulty in handling the usual stress of Naval life during 
her training period and had a rather strong adjustment 
reaction to it because of the inadequacies of her personality 
structure.

In January 2008, a VA examiner reported that he had been 
treating the veteran for a little over one year.  He reported 
the veteran had been treated for schizoaffective disorder, 
bipolar type, a chronic and persistent mental illness.  The 
examiner opined that the symptoms the led to that first 
hospitalization were likely to have been the first psychotic 
symptoms she experienced, however, they were not recognized 
as such.  

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The 
veteran may also submit any evidence or 
further argument relative to the claim 
at issue.  

2.	The veteran should be afforded a 
psychiatric examination by a 
psychiatrist, to ascertain the current 
severity and manifestations of any 
psychiatric disorders, and if any 
diagnosed disorders are related to, or 
had manifestations during service. Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished, and 
the examiner is requested to report 
complaints and clinical findings in 
detail. The examiner is also requested 
to review all pertinent records in the 
veteran's claims file, along with a 
copy of this remand, and following this 
review and the examination to assign an 
Axis V Global Assessment of Functioning 
(GAF) score in the diagnostic 
formulation. Since it is important 
"that each disability be viewed in 
relation to its history [,] 38 C.F.R. § 
4.1, the claims file must be made 
available to the examiner for review in 
connection with the examination. The 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 
The RO/AMC should ensure that any 
clinical studies deemed necessary by 
the examiner or otherwise required are 
conducted. 

3.	The veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the 
benefits sought are not granted, the 
veteran and her representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



